
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.5


EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement"), made as of this first day
of July, 2004 (the "Effective Date") is entered into by UTI Corporation, a
Maryland corporation with its principle place of business at 200 West Seventh
Avenue, Collegeville, PA 19426 (the "Company"), and Daniel C. Croteau (the
"Employee").

        WHEREAS, the Company desires to employ the Employee on the terms and
conditions contained herein; and

        WHEREAS, the Employee desires to be employed with the Company on the
terms and conditions contained herein;

        NOW, THEREFORE, in consideration of the mutual covenants and promises
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
agree as follows:

        1.    Term of Employment.    The Company hereby agrees to employ the
Employee, and the Employee hereby accepts employment with the Company, upon the
terms set forth in this Agreement, for the period commencing on the Effective
Date and ending on the third anniversary of the Effective Date (such period, as
it may be extended in a writing signed by the parties hereto, the "Employment
Period"), unless sooner terminated in accordance with the provisions of
Section 4.

        2.    Title; Capacity.    The Employee shall serve as Executive Vice
President, General Manager, Orthopedic Division and in such other position(s) as
the President and Chief Executive Officer may determine from time to time. The
Employee shall have such authority as is delegated to him by the Company's
President and Chief Executive Officer. The Employee hereby accepts such
employment and agrees to undertake the duties and responsibilities inherent in
such position and such other duties and responsibilities as the President and
Chief Executive Officer or his designee shall from time to time reasonably
assign to him. The Employee agrees to devote his entire business time, attention
and energies to the business and interests of the Company during the Employment
Period. The Employee agrees to abide by the rules, regulations, instructions,
personnel practices and policies of the Company and any changes therein that may
be adopted from time to time by the Company.

        3.    Compensation and Benefits.    

        3.1.    Base Salary.    The Company shall pay the Employee, pursuant to
the Company's normal payroll procedures for its employees, an annual base salary
of $240,000. The Employee's salary will be reviewed annually on a basis
consistent with the procedures used by the Company for other similarly situated
Company executives.

        3.2.    Annual Incentive Bonus.    The Employee will be eligible for an
annual target bonus of fifty percent (50%) of his base salary (the "Annual
Target Bonus"), based upon the Employee's reaching individual and
Company-related performance objectives to be set forth by the Company in a
separate document. In addition, the Employee may be eligible for bonuses in
excess of the Annual Target Bonus for his substantially exceeding the objectives
set forth, as well as for other extraordinary performance. The setting of the
performance objectives, as well as the determination of the amount of these
bonuses, if any are earned, shall be determined by the President and Chief
Executive Officer and approved by the compensation committee and the Board
thereof in the exercise of its discretion. For the initial Incentive Bonus
performance period, the bonus opportunity shall be prorated. For the 2004
performance year the Employee will receive a minimum bonus award of $125,000 and
for the 2005 performance year the Employee will receive a minimum bonus award of
$75,000. The Employee will also receive a payment of $75,000 not later than
January 31, 2005. Should the Employee's employment be terminated by the Company
involuntarily, but not for cause, the Employee will nevertheless receive the
above payments at such time as they would otherwise be payable.

--------------------------------------------------------------------------------






        3.3.    Fringe Benefits.    The Employee shall be eligible to
participate in all benefit programs that the Company establishes and makes
available to its employees, if any, to the extent that the Employee's position,
tenure, salary, age, health and other qualifications make him eligible to
participate. Effective with the 2005 Group Insurance enrollment period, the
Employee will no longer participate in the MedSource executive group medical
benefits plan. Effective upon signing this agreement, Executive will begin to
participate in the UTI company car program on the same basis as similarly
situated executives (currently a $10,000 annual value paid on a regular payroll
basis throughout the year).

        3.4.    Vacation Accrual.    The Employee will remain eligible to accrue
up to four (4) weeks of vacation during each full calendar year. Such vacation
time shall be governed by the Company's procedures regarding paid time off.

        3.5.    Reimbursement of Expenses.    The Company shall reimburse the
Employee for all reasonable and necessary travel, entertainment and other
expenses incurred or paid by the Employee in connection with, or related to, the
performance of his duties, responsibilities or services under this Agreement.
Upon presentation by the Employee of documentation, expense statements, vouchers
and/or such other supporting information as the Company may request, the
employee will be reimbursed by the company for all reasonable expense subject to
approval by the President and Chief Executive Officer.

        3.6.    Stock Options.    Subject to approval of the Board and the
Employee's execution of the applicable Company option grant agreement, the
Employee shall be granted the option to purchase 75,000 shares of the Company's
Common Stock at a purchase price equal to the fair market value as determined by
the Board of Directors as of the Effective Date ($8.18 per share). The Employee
shall also be granted the option to purchase an additional 25,000 shares of the
Company's Common Stock effective July 1, 2005 at a purchase price equal to the
fair market value determined by the Board of Directors and in effect as of that
date. The stock options shall be governed by the terms and conditions detailed
in the Company's Employee Stock Option Plan (Option Plan) and the separate stock
option agreement, including vesting of 20% per year with the respective grant
dates, however, (i) in the event of a Change of Control as defined in
Section 2.5 (ii) and 2.5 (iii) of the Option Plan, the above options shall
immediately vest and become exercisable, notwithstanding any provisions to the
contrary in Section 18.3 of the Option Plan, and (ii) notwithstanding anything
in the Option Plan to the contrary, the provisions of Section 15 of the Option
Plan shall not apply with respect to any options, restricted stock or restricted
stock unit or any other benefit to which the Employee is or may become entitled
whether under this agreement or otherwise.

        3.7.    Employment Termination.    The employment of the Employee by the
Company pursuant to this Agreement shall terminate upon the occurrence of any of
the following:

        3.8.    Expiration.    Expiration of the Employment Period in accordance
with Section 1;

        3.9.    For Cause by the Company.    At the election of the Company, for
Cause, immediately upon written notice by the Company to the Employee. For the
purposes of this Section 4.2, "Cause" for termination shall be deemed to exist
upon a good faith finding by the Company of (a) an intentional act by the
Employee which materially injures the Company; (b) an intentional refusal or
failure by the Employee to follow lawful and reasonable directions of the
President & Chief Executive Officer; (c) a willful and habitual neglect of
duties by the Employee; (d) a breach by the Employee of the Company's policies
and procedures or any breach of the Employee's obligations hereunder; or (e) a
conviction of the Employee of a felony involving moral turpitude which is
reasonably likely to inflict or has inflicted material injury on the Company.

2

--------------------------------------------------------------------------------






        3.10.    Death or Disability.    Upon the death or disability of the
Employee. As used in this Agreement, the term "disability" shall mean the
inability of the Employee with reasonable accommodation as may be required by
State or Federal law, due to a physical or mental disability, for a period of
ninety (90) days, whether or not consecutive, during any 360-day period to
perform the services contemplated under this Agreement. A determination of
disability shall be made by a physician satisfactory to both the Employee and
the Company, provided that if the Employee and the Company do not agree on a
physician, the Employee and the Company shall each select a physician and these
two together shall select a third physician, whose determination as to
disability shall be binding on all parties;

        3.11.    Resignation by the Employee.    At the election of the
Employee, upon not less than thirty (30) days prior written notice of
termination; and

        3.12.    Without Cause by the Company.    At the election of the
Company, without Cause, immediately upon written notice by the Company to the
Employee.

        4.    Effect of Termination.    

        4.1.    Termination for Cause or at Election of the Employee.    In the
event the Employee's employment is terminated by Expiration pursuant to
Section 3.8, for Cause pursuant to Section 3.9, or at the election of the
Employee pursuant to Section 3.11, the Company shall pay to the Employee the
compensation and benefits otherwise payable to him under Section 3 through the
last day of his actual employment by the Company.

        4.2.    Termination for Death or Disability.    If the Employee's
employment is terminated by death or because of disability pursuant to
Section 3.10, the Company shall pay to the estate of the Employee or to the
Employee, as the case may be, the compensation that would otherwise be payable
to the Employee up to the end of the month in which the termination of his
employment because of death or disability occurs.

        4.3.    Termination Without Cause.    If the Employee's employment is
terminated without Cause pursuant to Section 3.12, the Company shall:

        (a)   In accordance with the Company's regular payroll practices, pay
the Employee his base salary as severance pay for a period of twelve (12) months
(the "Severance Period"); and

        (b)   During the Severance Period, reimburse the Employee (or pay
directly to the insurer, at the Company's option) for the costs associated with
the Employee and his dependents continuing group medical benefits pursuant to
COBRA, as such law may be amended.

        All payments and benefits provided pursuant to this Section 4.3 and
Section 3.2, shall be conditioned upon and subject to the Employee's first
executing a severance agreement and general release of claims in favor of the
Company, its officers, directors, employees and affiliates, drafted by and
satisfactory to the Company.

        4.4.    Survival.    The provisions of Section 5 shall survive the
termination of this Agreement.

3

--------------------------------------------------------------------------------



        5.    Proprietary Information; Invention Assignment and
Non-Competition.    The Employee agrees to be bound by all of the provisions of
the Company's standard Non-Disclosure, Non-Solicitation, Non Competition and
Invention Assignment Agreement, which is incorporated herein by reference and
made a part hereof (the "Non-Disclosure Agreement"). A copy of the
Non-Disclosure Agreement is attached hereto as Exhibit A.

        6.    Other Agreements.    The Employee hereby represents that he is not
bound by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of his employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party. The Employee further represents that his performance of all
the terms of this Agreement and as an employee of the Company does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired by him in confidence or in trust prior to his
employment with the Company.

        7.    Notices.    All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail,
postage prepaid, addressed to the other party at the address shown above, or at
such other address or addresses as either party shall designate to the other in
accordance with this Section 7.

        8.    Pronouns.    Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

        9.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement, including but not limited to the final letter agreement dated
August 31, 2004. Furthermore, this Agreement supersedes the Employee's MedSource
Termination Agreement and any previous employment, severance or termination
agreements or understandings, written or oral, with MedSource or any of its
related companies.

        10.    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Employee.

        11.    Governing Law and Jurisdiction.    This Agreement shall be
construed, interpreted and enforced in accordance with the laws of the
Commonwealth of Pennsylvania. The parties agree that any disputes arising under
this Agreement or otherwise related to the Employee's employment with the
Company shall be brought exclusively in the state and federal courts located in
the Commonwealth of Pennsylvania and the parties hereby waive any defense of
lack of personal jurisdiction in any such action.

        12.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Employee are personal and shall not be assigned by him.

        13.    Acknowledgment.    The Employee states and represents that he has
had an opportunity to fully discuss and review the terms of this Agreement with
an attorney. The Employee further states and represents that he has carefully
read this Agreement, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and signs his name of his own
free act.

        14.    No Waiver.    No delay or omission by the Company in exercising
any right under this Agreement shall operate as a waiver of that or any other
right. A waiver or consent given by the

4

--------------------------------------------------------------------------------




Company on any one occasion shall be effective only in that instance and shall
not be construed as a bar or waiver of any right on any other occasion.

        15.    Captions.    The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

        16.    Severability.    In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

        17.    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement.

[Signature page follows]

5

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year set forth above.

    UTI CORPORATION                         By:   /s/  RON SPARKS      

--------------------------------------------------------------------------------

    Name:   Ron Sparks     Title:   President & Chief Executive Officer,
UTI Corporation                         EMPLOYEE                        
/s/  DANIEL C. CROTEAU      

--------------------------------------------------------------------------------

Daniel C. Croteau, Executive Vice President,
General Manager, Orthopedic Division         9/15/2004

[Signature Page to Employment Agreement]

6

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.5



EMPLOYMENT AGREEMENT
